          Case 3:19-cv-01207-VC Document 103 Filed 11/08/19 Page 1 of 6




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  DEE ANN EVANS, et al.,                             Case No. 19-cv-01207-VC
                 Plaintiffs,
                                                     ORDER RE MOTIONS TO DISMISS
          v.
                                                     Re: Dkt. Nos. 55, 58, 59, 61, 63
  BIRD RIDES, INC., et al.,
                 Defendants.



       All claims except those brought by Evans against Oakland, Richmond, Bird Rides, and
Neutron Holdings are dismissed for lack of standing, with leave to amend. With respect to the
remaining claims brought by Evans, Oakland and Richmond’s motion to dismiss is granted as to
the claims under California Government Code section 4450 but denied in all other respects. Bird
and Lime’s motion to dismiss is granted as to the claims under Government Code section 11135
but denied as to the claims based on the Disabled Persons Act and public nuisance. Although the
Court is somewhat skeptical that Evans will be able to prove her allegations about the extent to
which scooters are interfering with her access to public sidewalks in Oakland or Richmond, the
Court must accept those allegations as true at this early stage in the case. Bell Atlantic Corp. v
Twombly, 550 U.S. 544, 556 (2007).
                                                A. Standing

       1. To satisfy Article III’s injury-in-fact requirement, the plaintiffs must plead facts with

enough detail to show that they have suffered concrete and particularized injuries that are fairly

traceable to the defendants’ conduct. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016).
Plaintiffs Hill, Anderson, and Duckwall claim to have been harmed by their “encounter[s] [with]
          Case 3:19-cv-01207-VC Document 103 Filed 11/08/19 Page 2 of 6




Electric Vehicles . . . on a widespread basis throughout the Cities,” but these allegations are not

specific enough. See Complaint ¶¶ 69-70; Whitmore v. Arkansas, 495 U.S. 149, 155 (1990)

(“The complainant must allege an injury to himself that is distinct and palpable . . . .”). These

plaintiffs are granted leave to amend their complaint alleging specific incidences of injury,

assuming they can do so consistent with Rule 11.

       2. Evans has standing to sue Oakland and Richmond for legal injuries arising from

scooters strewn about their sidewalks. The cities have a duty under the ADA to maintain the

accessibility of sidewalks, and Evans, who is blind, alleges that she has been denied access

because scooters are left blocking the paths. See Barden v. City of Sacramento, 292 F.3d 1073,

1076 (9th Cir. 2002). Evans’s injuries are thus traceable to city inaction, and the Court could

redress her harm by ordering Oakland and Richmond to ensure that their sidewalks are

accessible. But Evans has not alleged any injuries that are fairly traceable to the actions of the

other seven cities, so those claims are dismissed with leave to amend. See Complaint at ¶¶ 72-78;

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).

       3. Evans also has standing to sue Bird and Lime. The companies are not the immediate

culprits – their customers are. But the scooter-on-demand business model requires customers to

deposit the scooters alongside sidewalks, so the customers are not independent third parties

whose actions break the chain of causation. See FAC at ¶¶ 37-38, 102. It was predictable, not just
foreseeable, that the scooters would sometimes be parked carelessly and block the paths. The

injuries that result from these blockages are therefore traceable to the companies themselves.

                                     B. Claims Against Cities

       1. Evans has stated claims against Oakland and Richmond for violations of Title II of the

ADA and Section 504 of the Rehabilitation Act. These statutes require that local governments

maintain sidewalks such that they are accessible to people with disabilities. See Barden, 292 F.3d

at 1077. Evans has adequately alleged that she was denied full and equal access to the sidewalks

in Oakland and Richmond “solely by reason of her . . . disability.” 29 U.S.C. § 794
(Rehabilitation Act); see also 42 U.S.C. § 12132 (ADA); Barden, 292 F.3d at 1077. A person


                                                  2
          Case 3:19-cv-01207-VC Document 103 Filed 11/08/19 Page 3 of 6




without disabilities can easily avoid obstacles on the sidewalk; this can be difficult or impossible

for a blind person. And although temporary denials of access do not violate the ADA, Evans has

alleged that the abandoned scooters collectively give rise to a lasting and pervasive denial of

access. See Cohen v. City of Culver City, 754 F.3d 690, 699 (9th Cir. 2014); FAC ¶ 67-70. To the

extent Labowitz v. Bird Rides, No. 2:18-cv-9329-MWF-SK (C.D. Cal. Oct. 29, 2019), is

inconsistent with this ruling, rather than merely reflecting a deficiency in the way the plaintiffs in

that case pleaded their claims compared to the plaintiffs here, this Court disagrees with

Labowitz.1

       2. Evans has also stated claims against Oakland and Richmond for violations of two

analogous California laws: Civil Code section 54 (the Disabled Persons Act) and Government

Code section 11135. Violations of Title II constitute violations of these two statutes, so these

claims may proceed as derivative of her ADA claims. See Cal. Civ. Code § 54.1(d); Cal. Gov’t

Code § 11135(b).

       3. Evans has adequately stated claims against the cities for injuries arising from

dangerous conditions of public property in violation of California Government Code section 835.

“The definition of ‘dangerous condition’ is quite broad,” and it can reach property that is not

dangerous in a colloquial sense. Cal. Gov’t Code § 830 comments; id. (offering “offensive odor”

as an example of an injury actionable under the dangerous-condition statute). Even intangible
injuries are actionable under the statute if they are “of a kind that the law would redress if it were

inflicted by a private person.” Cal. Gov’t Code § 830 comments; id. § 810.8; Delta Farms

Reclamation District v. Superior Court, 33 Cal.3d 699, 710-11 (Cal. 1983). Evans’s alleged

injuries (denial of access to the sidewalks) are analogous to the injuries a plaintiff suffers when a

private business maintains its property in a way that denies access to disabled people, so they can

support her section 835 claims as well. See Cal. Civ. Code §§ 54.1, 54.3.

1
  Some of the Title II and section 504 claims appear to arise not from the physical obstacle posed
by abandoned scooters, but from a fear of moving scooters. These claims have been dismissed
for lack of standing, but it seems unlikely that this sort of psychogenic difficulty gives rise to
denial-of-access claims under Title II or section 504.


                                                  3
          Case 3:19-cv-01207-VC Document 103 Filed 11/08/19 Page 4 of 6




       Although the sidewalks themselves were not damaged or in disrepair, the cities can be

liable for dangerous conditions “created by the presence of privately owned property” on

adjacent land. Huffman v. City of Poway, 84 Cal.App.4th 975, 988 (Cal. Ct. App. 2000);

Bonanno v. Central Contra Costa Transit, 30 Cal.4th 139, 154 (Cal. 2003) (finding it “well

established” that “the location of public property, by virtue of which users are subjected to

hazards on adjacent property, may constitute a ‘dangerous condition’ under sections 830 and

835” and “that a physical condition of the public property that increases the risk of injury

from third party conduct may be a ‘dangerous condition’ under the statutes”). This situation is

analogous. According to Evans, the cities have promoted the use of scooters, developed

“mutually beneficial, symbiotic relationship[s]” with Bird and Lime, and “created and

maintained [conditions giving scooters] easy access to their sidewalks.” FAC ¶¶ 64, 135;

Oakland, Cal., Ordinance 10.18.040 (Sept. 17, 2018), Dkt. No. 60-2, at 3-4 (“[D]ockless shared

scooters may be parked in acceptable areas of the right-of-way, including the ‘furnishing zone’ if

one exists, or at the curb side in areas with narrow sidewalks and no furnishing zone.”); see also

Quelvog v. City of Long Beach, 6 Cal.App.3d 584, 591-92 (Cal. Ct. App. 1970) (“[T]he

allegations of the actions of the City in creating and maintaining easy means of access to the

sidewalks by autoettes without warning the operators to keep them off the sidewalks and the

alleged encouragement of the operators to use them are sufficient to state a cause of action
against the City for creating and maintaining a dangerous condition.”). At least based on the facts

alleged in the complaint, it was foreseeable that the physical proximity of the areas intended for

scooter riding and parking could endanger a disabled person’s access to the rights of way. See

Bonanno, 30 Cal.4th at 149 (“That the location of a public improvement or, more broadly, its

relationship to its surroundings, may create dangers to users is by no means a novel idea.”). The

Court thus cannot rule in favor of the cities on this claim at the pleading stage. Bonanno, 30

Cal.4th at 148 (“The existence of a dangerous condition is ordinarily a question of fact . . . .”).

       4. Evans may proceed with her nuisance claims against Oakland and Richmond on the
theory that she was “specially injur[ed]” by the presence of carelessly parked scooters. See Cal.


                                                  4
          Case 3:19-cv-01207-VC Document 103 Filed 11/08/19 Page 5 of 6




Civ. Code § 3493. Particularly at the pleading stage, the Court cannot foreclose the possibility

that Evans has been specially injured. If the affected sidewalks remain accessible to all but the

disabled, a jury could find that Evans’s injury is different in kind from that suffered by the

general public—merely annoying to most while specially injurious to some. See Birke v.

Oakwood Worldwide, 169 Cal. App. 4th 1540, 1550 (2009). Again, to the extent Labowitz is to

the contrary, this Court disagrees.

       5. Evans’s claims under Government Code section 4450 are dismissed without leave to

amend. That section relates to building standards and does not create a cause of action for

obstructions placed on top of the sidewalks. Evans has not cited, and the Court cannot find, cases

supporting a contrary reading.

                                  C. Claims Against Bird and Lime

       1. Evans’s claims under Government Code section 11135 are dismissed without leave to

amend because Bird and Lime are not recipients of state funding subject to the requirements of

that section. The implementing regulations specify that a company is a “recipient” of state

funding only if it receives more than $10,000 in state financial aid per year (or more than $1000

per transaction). Cal. Code Regs. tit. 2 § 11150. Qualifying aid must be in the form of funds,

services of state personnel, or interests in real or personal property. Id. Evans alleges that the

scooter companies receive the benefits of state aid because the cities – themselves recipients of
state funds – allow the companies “to possess and use the Pedestrian Rights of Way for their

corporate profit.” FAC ¶ 154. But these assertions do not support the conclusion that the scooter

companies receive qualifying aid in excess of $10,000 per year, and Evans has not explained

how she could plausibly allege that they do.

       2. Evans has stated claims against the scooter companies for violations of California’s

Disabled Persons Act. The statute imposes liability on any “person . . . or corporation who denies

or interferes with” a disabled person’s “full and free use of the streets . . . sidewalks, [and]

walkways.” Cal. Civ. Code §§ 54(a), 54.3, 55. Evans’s allegations that Bird and Lime scooters
have blocked her path and caused her to trip are enough to support her claims that the defendants


                                                   5
          Case 3:19-cv-01207-VC Document 103 Filed 11/08/19 Page 6 of 6




have interfered with her access in violation of the statute. See FAC ¶¶ 73-74; Ruiz v.

Musclewood Inv. Props., LLC, 238 Cal. Rptr. 3d 835, 842 (Cal. Ct. App. 2018) (holding that a

company whose guard dog attacked a seeing-eye dog could be liable for interfering with the

blind plaintiff’s enjoyment of the sidewalks).

        3. Evans may also proceed with her nuisance claims against Bird and Lime. As

previously discussed, whether her denial of access constitutes an injury different in kind from

that suffered by the general public is a question of fact. See supra Section B.4. The companies

also argue that they are not responsible for the nuisance (assuming one exists), because their

terms prohibit the kind of careless parking that gave rise to Evans’s complaint. See Dkt. No. 76,

at 9. But the degree of their responsibility for the nuisance is also a question of fact not to be

resolved at the pleading stage.

                                                   * * *

       Any amended complaint must be filed within 21 days of this order, and the defendants

must answer or otherwise respond to any amended complaint within 14 days of its filing.

Meanwhile, discovery may proceed immediately on the claims that survive this ruling. The

relevant defendants and Evans must exchange initial disclosures within 21 days of this order.

       IT IS SO ORDERED.


Dated: November 8, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                   6
